Citation Nr: 9934505	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder characterized as depression.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to December 
1976.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO), which denied the benefits sought on appeal.  The 
veteran appealed those decisions to the BVA, and the case was 
received at the Board.  In May 1997, the Board issued a 
decision denying a compensable evaluation for left ear 
hearing loss and remanding the issues of entitlement to 
service connection for tinnitus and an acquired psychiatric 
disorder, characterized as depression, for development.  That 
development was undertaken, in part, and the case has been 
returned to the Board.  For reasons that will be set forth in 
the body of this decision, the issue of entitlement to 
service connection for an acquired psychiatric disorder, 
characterized as depression, will be further addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current tinnitus and service or any incident of service.  

2.  The evidence of record includes a medical opinion that 
the veteran's current psychiatric disorder is causally 
related to service.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder characterized as 
depression is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered, however, is 
whether the veteran has presented a well-grounded claim for 
service connection.  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

I.  Tinnitus

The veteran contends that service connection is in order for 
tinnitus.  He argues that this disorder is of service origin 
and associated with his exposure to acoustic trauma in 
service.  However, the Board finds, based on a review of the 
record, that there is no competent medical evidence that the 
veteran's tinnitus is related to service or to a service-
connected disability.  As such, the veteran's claim for 
service connection for tinnitus is not well grounded, and, 
for the reasons set forth below, must be denied.  

The service medical records do not contain evidence of 
tinnitus during service but do show that a left ear hearing 
loss was aggravated and became mildly worse during service.  
Service connection has been established for left ear hearing 
loss on the basis of this increase in hearing loss during 
service.  During a December 1994 VA audiological examination, 
the veteran reported he had tinnitus since the mid 1970's, 
and related that his hearing impairment had been aggravated 
by noise from artillery, diesel engines and generators in 
service.  The report of that examination showed that the 
veteran complained of intermittent, high-pitched ringing.  
The examiner noted moderate left tympanic membrane sclerosis.  
The report, however, does not contain an opinion regarding 
the veteran's tinnitus disorder and its claimed relationship 
to service.  

In an attempt to clarify the record, the Board, in its May 
1997 remand decision, ordered an examination of the veteran 
to determine the nature and extent of the veteran's tinnitus, 
and specifically to obtain an opinion as to whether the 
veteran's tinnitus is causally related to acoustic trauma in 
service or his service-connected hearing loss.  

The veteran underwent an additional VA examination for ear 
disease in July 1998.  The veteran again reported that he 
spent much of his time in service near artillery fire and 
loud trucks, and that he attributed his tinnitus to that 
exposure.  He reported bilateral ringing in the ears since 
1975.  The veteran also reported a history of otitis media as 
a child.  He wore a hearing aid to the examination.  The 
examination revealed no abnormal objective findings, no ear 
disease and no evidence of middle ear infection.  The 
diagnosis was constant tinnitus, hearing loss.  The audiogram 
revealed sensorineural hearing loss.  

In January 1999, the RO requested an expert medical opinion 
from a VA board medical advisor.  The RO asked the physician, 
based on his review of the record, if it was at least as 
likely as not that the veteran currently had tinnitus, and, 
whether it was at least as likely as not that any tinnitus 
found was related to any incident of service, including 
acoustic trauma or service-connected hearing loss.  In a 
written response dated in February 1999, Dr. Woods indicated 
that he had reviewed the file and consulted medical texts 
relating to tinnitus.  He opined that the etiology of the 
veteran's current tinnitus could not be ascertained by any 
current diagnostic method.  However, he noted that there was 
no substantive evidence that the exposure to the various 
acoustic trauma in service contributed to a measurable degree 
to tinnitus causation.   He observed that the veteran's 
tinnitus was largely unilateral, occurring in the left ear, 
and was most likely caused by the childhood ear infections 
rather than any exposure during service.  

Based on the foregoing, the Board observes that the only 
evidence of a relationship between current tinnitus and 
service are the veteran's own lay statements.  However, the 
Court has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of tinnitus, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection for tinnitus to be 
well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

Further, with regard the provisions for establishing a well-
grounded claim as set forth in Savage, supra, the Board notes 
that the record does not indicate the presence of tinnitus, 
chronic or otherwise, in service.  Further, the Board has 
considered the veteran's statements to the effect that he had 
experienced continuous symptomatology since service.  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See 
Savage, supra; Falzone v. Brown, 8 Vet. App. 398 (1995).  It 
is not sufficient to show that the veteran reported problems 
with ringing in his ears.  In this case, competent medical 
evidence is needed to identify a proper diagnosis and 
etiology.  Medical opinion is also necessary to show that the 
current clinical findings are related to the veteran's 
service.

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim for entitlement to service connection for 
tinnitus, and that the claim must be denied on that basis.  
See Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. at 225.

II.  Psychiatric Disorder

The veteran contends that service connection for an acquired 
psychiatric disorder is in order.  He asserts that he has 
suffered from such a condition since service and that in-
service experiences directly led to his current psychiatric 
problems.  As a preliminary matter, the Board must determine 
whether the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, whether there is 
competent evidence of a current disability (a medical 
diagnosis), evidence of incurrence or aggravation of 
disability in service as shown through lay or medical 
evidence, and evidence of a relationship between the in-
service incurrence or aggravation and the current disorder, 
as shown through medical evidence.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997).  Specifically, the record shows that 
the veteran has a current psychiatric disorder and the record 
contains medical evidence of a nexus between service and his 
diagnosed psychiatric disorder in the form of the August 1998 
VA examiner's opinion.  The Board finds that this evidence is 
sufficient to render the claim plausible and capable of 
substantiation.  Therefore, the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498, 505-06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) 
(per curiam).  The Board notes further, that such an finding 
does not go to the merits of the claim, but rather to the 
threshold burden which the veteran must satisfy pursuant to 
38 U.S.C.A. § 5107.  As the claim is well grounded, the VA 
has a duty to assist under 38 U.S.C.A. § 5107(a), and then 
may evaluate the merits of the claim.  For the reasons set 
forth in the Remand, below, the Board finds that further 
development must be accomplished by the RO before the Board 
may consider the merits of the veteran's claim for service 
connection for a psychiatric disorder.  



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for tinnitus is denied.  

The claim of entitlement to service connection for an 
acquired psychiatric disorder characterized as depression is 
well grounded, and to this extent only, the appeal is 
granted.


REMAND

As noted above, the Board remanded this appeal to the RO for 
additional development in May 1997.  At that time, the Board 
directed that additional examination be accomplished to 
determine the nature and extent of the veteran's depression 
disorder and to obtain an opinion as to whether it was 
causally related to service.  The Board indicated that the 
examiner should be specifically requested to offer an 
opinion, with full supporting rationale, as to whether it was 
at least as likely as not that any diagnosed acquired 
psychiatric disorder was causally related to the veteran's 
military service.  

In accordance with this remand request, the veteran's claims 
folder was forwarded to an appropriate VA examiner.  In 
report of the July 1998 examination, the examiner made 
several diagnoses, including major depression and 
polysubstance abuse.  Thereafter, the RO reviewed the report 
and returned it to the examiner for an opinion directed by 
the Board's remand.  In an August 1998 written addendum, the 
examiner explained that the veteran's depression was at least 
as likely as not related to his mental stress and problems 
related to his service.  The examiner also opined that the 
veteran's polysubstance abuse began prior to service and was 
aggravated by service.  The RO subsequently continued to deny 
the claim, and the appeal was returned to the Board.

The Board is compelled to find that this case must be 
returned to the RO for noncompliance with the Board's May 
1997 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Although the examiner rendered an opinion with regard to 
etiology of the psychiatric conditions found, there is no 
indication of any supporting rationale for the opinions.  The 
Board's remand required full supporting rationale.  As such, 
the opinion offered by the examiner is inadequate and not in 
compliance with the Board remand.

In Stegall, the Court indicated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall, 11 Vet. App. at 271.

The Board notes further, that although the RO rejected the VA 
examiner's opinion as not consistent with the record, the 
Court has held that the Board may not refute expert medical 
conclusions in the record with its own unsubstantiated 
medical conclusions; if the medical evidence of record is 
insufficient, or of doubtful weight or credibility, the Board 
may supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Although further delay in this case is regrettable, the 
veteran's claim is REMANDED to the RO for the following 
action:

1.  The RO should request a supplementary 
advisory opinion from the VA examiner who 
examined the veteran in July 1998 and who 
rendered the August 1998 addendum 
opinion, if available, to provide a full 
supporting rationale for his August 1998 
opinions.  The claims file and a copy of 
this Remand must be made available to the 
examiner in order that he may review the 
veteran's medical history.  Following a 
review of the record, the examiner is 
requested to provide a full supporting 
rationale for his August 1998 opinion 
with specific references to items in the 
record upon which he relied in 
formulating his opinion.  

If the original examiner is unavailable, 
the RO should schedule the veteran for 
another psychiatric examination in order 
to assess the nature and etiology of any 
psychiatric disabilities.  The claims 
file and a copy of this Remand must be 
made available to the examiner prior to 
the examination in order that he or she 
may review the veteran's medical history.  
A notation to the effect that the claims 
file was reviewed should be included in 
the examination report.  Any diagnostic 
tests and procedures deemed appropriate 
should be performed.  All subjective 
complaints and objective findings should 
be reported in detail.  The examiner 
should include a list of the diagnoses of 
all psychiatric disorders.  The diagnoses 
should be stated in terms consistent with 
the criteria under DSM-IV.  That examiner 
should also be specifically requested to 
offer an opinion, with full supporting 
rationale, as to whether it is at least 
as likely as not that any diagnosed 
psychiatric disorder is causally related 
to the veteran's military service.  If 
that examiner is unable to provide any 
part of any requested opinion, that fact 
should be noted, together with a detailed 
rationale explaining why the opinion 
cannot be provided. 

2.  The RO should review all the evidence 
of record, and ensure adequate 
development has taken place so as to 
permit a decision on the merits of the 
veteran's claim.  This should include, 
but is not necessarily limited to, making 
a determination that the examiner's 
statements, in total, satisfactorily 
provide the fully supported opinions 
requested.  In the event it is determined 
that the examiner's statements are 
inadequate, for example, if they do not 
fully address whether the existing 
depression or other diagnosed psychiatric 
disorders are causally related to 
service, appropriate corrective action 
should be taken.  

3. The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, characterized as depression.  
The Board notes that this claim is well 
grounded and must be evaluated on the 
merits.  If the determination remains 
adverse to the veteran, he should be 
provided a Supplemental Statement of the 
Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion, factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.  The appellant 
has 

the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







